Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered January 3, 1989, convicting him of assault in the first degree, assault in the second degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by reversing the conviction of reckless endangerment in the first degree, vacating the sentence imposed thereon, and dismissing that count of the indictment; as so modified, the judgment is affirmed.
The evidence adduced at trial, as the People correctly concede, is legally insufficient to support the defendant’s conviction of reckless endangerment (see, People v Davis, 72 NY2d 32, 36).
With respect to the assault convictions, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant committed the crimes of assault in the first and second degrees (see, Penal Law § 120.05 [2]; § 120.10 [1]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We further find that the court did not err in precluding the defendant from introducing character evidence as to his reputation for truth and veracity as such evidence did not relate to the traits involved in the charges against him (see, People v Miller, 35 NY2d 65, 68; Richardson, Evidence § 151 [Prince 10th ed]). It should be noted that the court did permit the defendant to introduce character evidence as to his reputation for peacefulness.
We also find that the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80, 85).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Harwood, Eiber and O’Brien, JJ., concur.